UNITED STATES COURT OF APPEALS
                For the Fifth Circuit

           _______________________________

                     No. 95-10697
                   Summary Calendar
           _______________________________


      PAMELA BARRON SHELLEY, individually and
     as next friend of Derrick Barron and Patrick Barron,

                                          Plaintiff-Appellants,


                          VERSUS


                CITY OF DALLAS, TEXAS,

                                          Defendant-Appellee.

                 ______________________

         ANGEL GABBERT and Thomas Gabbert,

                                          Plaintiff-Appellants,


                          VERSUS


                CITY OF DALLAS, TEXAS,

                                          Defendant-Appellee.

_____________________________________________________

         Appeal from the United States District Court
             for the Northern District of Texas
                      3:93-CV-2293-H
_____________________________________________________
                        June 7, 1996
Before WISDOM, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

        The plaintiffs appeal from summary judgment in favor of the City of Dallas (the City). They

argue that the district court erred in grant ing summary judgment on their claims that there was a

widespread pattern of sexual misconduct in the Dallas Police Department (the Department); that the

Department was tolerant of the misconduct; and that the City was deliberately indifferent to the

constitutional rights of women through its failure to review, evaluate, and modify its procedures to

address the problem.1 Finding no reversible error, we AFFIRM.

        To establish municipal liability under 42 U.S.C. § 1983, a plaintiff must establish that an

official municipal policy or custom caused a constitutional violation.2 The plaintiffs in the instant suit

have not alleged that an unconstitutional policy existed; instead, they assert that the Department’s

policy towards sexual misconduct by its officers was inadequate to curtail the problem of sexual

misconduct and was made with deliberate indifference to the possible unconstitutional consequences

to women.3




        *
                Pursuant to Local Rule 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
        1
                  In this consolidated action, the plaintiffs seek damages from the City as compensation for the
alleged sexual assaults perpetrated against them by officers of the Dallas Police Department, in separate
incidents, when the officers stopped the plaintiffs for traffic violations. The officers in question had no prior,
similar complaints in their file and the officers were dismissed by the Department as a result of its investigation
of the plaintiffs’ claims.
        2
                 Monell v. Department of Soc. Servs., 436 U.S. 658, 694 (1978).
        3
                 See Gonzalez v. Ysleta Indep. Sch. Dist., 996 F.2d 745, 759 (5th Cir. 1993).

                                                        2
          The plaintiffs failed to provide sufficient evidence in support of their assertions and, therefore,

have not created a genuine issue of material fact. The only admissible evidence4 suggesting that the

City or Department was deliberately indifferent towards sexual misconduct is contained in the

affidavit of the plaintiffs’ expert witness, Dr. George Kirkham. His statements, however, do not

reveal that the Department’s “failure to adopt a precaution . . . [was] an intentional choice, [and] not

merely an unintentionally negligent oversight”. 5

          To prevail under the deliberate indifference standard, the plaintiffs must establish that it is

obvious that the likely consequence of not adopting a policy will be the violation of constitutional

rights.6 Dr. Kirkham states only that the Department “violated standards of the law enforcement

profession by failing to monitor and react appropriately to a clear and longstanding pattern of sexual

misconduct on the part of [its] officers”, never explaining the standards he deems appropriate or even

enumerating the weaknesses in the Department’s policies and response to this problem.7 Competent

summary judgment evidence must contain more that subjective opinions.8 Furthermore, Dr. Kirkham

developed his opinion only after considering the complaints of sexual misconduct alleged against the

Department, which are outlined in the plaintiffs’ chart. The district court deemed m ost of these

complaints inadmissible because they were not sufficiently similar to or occurred after the incidents


          4
                 The district court ruled that a chart prepared by the plaintiffs, which chronicles complaints
of sexual misconduct in the Department from 1986 to 1993, is inadmissible because it was not properly
authenticated or verified. Because the plaintiffs do not challenge this ruling, we will not reconsider it.
          5
                  Rhyne v. Henderson County, 973 F.2d 386, 392 (5th Cir. 1992).
          6
                  Id.
          7
                  See Benavides v. County of Wilson, 955 F.2d 968, 973 (5th Cir.), cert. denied, 506 U.S. 824
(1992).
          8
                  Id.

                                                      3
in this case.9 Accordingly, his affidavit can be taken only as evidence that the City or Department was

deliberately indifferent in 1993, but reveals nothing about the time at which the incidents in the instant

case occurred. As a result, we find that the plaintiffs failed to meet their burden of production and

that the district court properly granted the City’s motion for summary judgment.

        AFFIRMED.




        9
                See Rodriguez v. Avita, 871 F.2d 552, 554 (5th Cir.), cert. denied, 493 U.S. 854 (1989); Jones
v. City of Chicago, 787 F.2d 200, 207 n.8 (7th Cir. 1986).

                                                      4